Citation Nr: 0211133	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO in Washington, DC.  The veteran submitted a notice of 
disagreement in February 1997.  A statement of the case was 
issued in April 1997, and the veteran also perfected his 
appeal in April 1997.  In December 2000, the veteran 
testified before the undersigned Board Member in Washington, 
D.C.; a transcript of that hearing is of record.

In February 2001, the Board remanded the claims on appeal to 
the RO for the purpose of obtaining additional medical 
evidence the veteran identified during his hearing and for a 
medical examination and opinion.  The requested development 
has been completed; however, as the RO has continued the 
denial of each claim on appeal, the RO has returned these 
matters to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for hypertension.  
Although the RO notified the veteran of the March 1986 
decision that same month, he did not appeal the decision.

2.  The evidence associated with the claims file since the 
March 1986 denial of the petition to reopen the claim for 
service connection for hypertension is either not new or is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1986 denial of the petition to 
reopen the claim for service connection for hypertension, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence associated with the claims file since the 
March 1986 decision is not new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for hypertension have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103(A), 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the petition to reopen the claim for service 
connection for hypertension, as all notification and 
development action needed to render a fair decision on that 
claim has been accomplished.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  
Certain chronic diseases, to include cardiovascular disorders 
such as hypertension, are presumed to have been incurred in 
service, if shown to have developed to a compensable degree 
(10 percent for hypertension) within a prescribed period 
after discharge from service (one year for hypertension), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. 3.307, 3.309.  

The veteran's claim for service connection for hypertension 
previously has been considered and denied.  The RO initially 
denied the claim in a rating decision of December 1977, which 
the veteran did not appeal.  In March 1986, the RO declined 
to reopen the claim on the basis that material evidence had 
not been presented; the veteran did not appeal that 
determination.  

This appeal arises from a subsequent attempt to reopen the 
claim; hence, the laws and regulations governing finality and 
reopening of previously disallowed claims are pertinent to 
the matter currently under consideration.  

Because the veteran did not appeal the March 1986 RO decision 
(the most recent denial prior to the denial culminating in 
the current appeal), that decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  If, however, new and material 
evidence has been presented or secured with respect to a 
claim which has been disallowed, the claim may be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1997 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent to the claim for service connection for 
hypertension, the evidence of record at the time of the March 
1986 rating decision included the veteran's service medical 
records and post-service records of private and VA treatment.  
The report of a pre-induction examination in June 1968 
reflects blood pressure readings of 150/100, 150/106 and 
146/106.  Later, on a second induction examination, in 
October 1968, his blood pressure readings were 136/86, 138/88 
and 134/86.  In December 1969 the veteran was noted to have 
elevated blood pressure readings again.  A five-day reading 
showed pressures as high as 142/92 and as low as 130/80.  A 
December 1969 notation indicates that after a complete blood 
pressure check-up it was determined that the veteran was not 
hypertensive.  On discharge examination, his blood pressure 
was noted to be 126/80.

Post-service medical records included an outpatient treatment 
report dated in November 1970 that noted treatment for a 
urology complaint, but included no complaints, findings, or 
diagnosis of hypertension.  A report dated in June 1975 
reflects that the veteran then requested admission to a drug 
treatment program; but there were then no findings relevant 
to, or diagnosis of, hypertension.  The first documented 
post-service diagnosis of hypertension was in a January 1978 
VA treatment record, and that record indicated that 
hypertensive readings were noted in November 1976.  
Subsequent VA and private medical records show continued 
findings of hypertension.

Evidence associated with the claims file since the March 1986 
rating decision includes VA and private medical records and 
the testimony of the veteran at his personal hearing, 
conducted in December 2000.  The medical evidence, like that 
from 1978 forward, continues to show continuing treatment for 
hypertension.  Such evidence, however, includes medical 
evidence or opinion linking the current findings to the 
veteran's active service.  During his Board hearing, the 
veteran related that he had received treatment at VA Medical 
Center (VAMC) in  Washington D.C. during the year following 
his discharge from service; however, the response to a 
subsequent request for records for the period from October 
1970 to October 1971 was that no records for the veteran were 
available.  The veteran also related that during service, 
when his blood pressure was taken, it would be taken 
repeatedly, such as three times in succession.

The additional medical evidence is, for the most part, "new" 
in the sense that it was not previously considered by agency 
decision-makers.  However, none of this evidence is 
"material" for purposes of reopening the claim for service 
connection for hypertension.  The medical records reflect 
continued treatment for hypertension, however, this evidence 
includes nothing to medically indicate either that 
hypertension was present in service, or was manifested to a 
compensable degree within one year after the veteran's 
discharge from service.  As such, the Board finds that the 
additional medical evidence does not bear directly and 
substantially upon the specific matter under consideration 
(whether the criteria for service connection for hypertension 
are met), and, thus, is not so significant that it must be 
considered to fairly decide the merits of the claim.

As regards the veteran's testimony and statements made in 
connection with the petition to reopen, in which he asserts a 
relationship between current hypertension and service, the 
Board notes that these assertions are almost identical to the 
statements he made prior to the March 1986 decision.  As this 
evidence appears to be duplicative or cumulative of other 
evidence (statements) previously considered, it is not, by 
definition, "new."  The Board would also point out that, as 
a layperson, the veteran is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, such as the veteran's report that 
his blood pressure was taken repeatedly during service, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

For all the foregoing reasons, the Board finds, after careful 
review of the evidence previously of record, and the laws and 
regulations governing reopening of previously disallowed 
claim, that the evidence associated with the claims file 
since the last prior final denial does not constitute new and 
material evidence to reopen the claim of entitlement to 
service connection for hypertension.  As such, the March 1986 
RO determination remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  Moreover, 
as indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the basis for the denial of the claim, and, hence, what is 
needed to support the application to reopen the claim on 
appeal.  They also have been afforded various opportunities 
to present evidence and argument in support of the petition 
to reopen.  The Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim on appeal.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II.  PTSD

As noted above, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  The 
Board finds that, as regards the claim for service connection 
for PTSD, the requirements of the new law have been 
satisfied.  

In this regard, the Board notes that by virtue of various 
documents prepared by the RO in connection with the appeal, 
to specifically include the April 2002 Supplemental Statement 
of the Case (SSOC), the veteran and his representative have 
been advised of the applicable laws and regulations and bases 
for the denial, and, hence, have been given notice of the 
information and evidence needed to substantiate the claim, 
and have been provided ample opportunity to present such 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded, and has taken advantage of, 
opportunity to offer testimony on his behalf; as indicated 
above, the veteran testified at hearing before the 
undersigned in December 2000.  The Board also finds that VA 
has exerted reasonable and appropriate efforts to assist him 
in obtaining evidence necessary to substantiate his claim, to 
include by requesting the veteran to provide a comprehensive 
stressor statement, requesting medical records from the 
treatment providers indicated by the veteran, obtaining 
personnel records and official Naval historical documents, 
and affording the veteran VA psychiatric examination.  
Significantly, there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal that has not been 
obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claims on appeal, on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).    The claim is ready to be considered 
on the merits.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  Under the law in effect since the veteran filed 
his claim for service connection for PTSD, a diagnosis of 
PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a), which now  incorporates the provisions of the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A more recent amendment to 
38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains 
to evidence necessary to establish a stressor based on 
personal assault, does not change the three criteria noted 
above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002). 

The veteran's medical records are negative for complaints of, 
treatment for, or diagnosis of a psychiatric condition of any 
kind.  The veteran first filed a claim for PTSD in October 
1995.  In response to a questionnaire he reported that he 
served in Vietnam and that his experience was "upsetting".  
The report of a VA examination, conducted in May 1995, shows 
the veteran reporting that he joined the Army at the age of 
17 and was immediately sent to Vietnam.  He stated that he 
stayed there for two tours, from 1968 to 1970, and that 
during this time he was engaged in combat and did perimeter 
guarding.  A diagnosis of PTSD was entered.  

In December 2000 the veteran provided testimony before the 
undersigned at a personal hearing.  He conceded that he had 
not participated in combat in Vietnam, and that he was, in 
fact, aboard a ship offshore during his time there.  He 
related two incidents that he described as stressful events.  
One event involved an officer allegedly jumping overboard in 
an attempt to commit suicide.  The veteran did not know if 
the attempt succeeded.  The second event was the collision 
with the U.S.S. Sacramento.  The veteran reported that ever 
since that collision he has been having nightmares and he 
can't sleep.  He reported that afterwards the ship he was on 
went into a repair yard for a couple of weeks for repairs.

In February 2001, the Board remanded this claim to the RO 
for, among other reasons, the veteran to undergo a VA 
psychiatric examination.  In the report of the examination 
conducted in November 2001, the examiner indicated that he 
carefully reviewed the claims file.  Although he reported the 
claimed in-service stressful; experiences  relayed by the 
veteran during that examination, the physician also pointed 
out inconsistencies in the veteran's relation of stressors 
during different examinations, as well as the fact that the 
veteran was being treated for major depression, and that 
issues related to PTSD had never been addressed during his 
treatment.  The examiner found that, based on his review of 
the record, a diagnosis of PTSD could not be rendered.  The 
Axis I diagnoses were major depression, recurrent, and heroin 
and cocaine dependence, in remission.  

The Board notes that some references to, and diagnoses of, 
PTSD are of record, and that such evidence formed the basis 
for the Board and the RO to request further development of 
the claim, to include development of the veteran's purported 
in-service stressors and having him undergo further 
examination.  That notwithstanding, the Board finds that the 
preponderance of the competent medical evidence of record 
establishes that the veteran does not, in fact, meet the 
diagnostic criteria for PTSD.  Significantly, the VA 
psychiatrist who examined the veteran in November 2001 did 
not diagnose PTSD.  A psychiatrist who had access to the 
veteran's entire case file with his medical and service 
history conducted this examination.  During this examination 
the veteran's Vietnam experiences were discussed.  In the 
opinion of the examining psychiatrist, the veteran's 
examination and history did not warrant a diagnosis of PTSD.  

The Board attaches significant weight to the opinion of the 
psychiatrist who conducted the November 2001 examination, 
obtained, at the request of the Board, for the express 
purpose of clarifying the veteran's psychiatric picture.  The 
Board finds such medical opinion substantially more probative 
(persuasive) that mere references to PTSD in records that 
include neither identification of any stressor(s) underlying 
the diagnosis nor discussion of how the diagnostic criteria 
are otherwise met. 

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet.App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  
As the Board finds that most persuasive medical evidence of 
record militates against a diagnosis of PTSD, the Board also 
must conclude that the first, essential criterion under 
38 C.F.R. § 3.304(f) is not met.  

The Board does not doubt the sincerity of the veteran's and 
his wife's belief that he currently suffers from PTSD as a 
result of his active military service.  However, as 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter, such as whether the veteran, in fact, 
suffers from PTSD.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As the preponderance of the competent and probative 
(persuasive) medical evidence medical evidence establishes 
that the veteran does not meet the diagnostic criteria for 
PTSD, the Board finds that a critical element to establish 
service connection for such disorder is lacking, and that an 
analysis as to whether the remaining criteria of 38 C.F.R. 
§ 3.304(f) (i.e., whether there is credible evidence that the 
claimed in-service stressful experience(s) actually occurred, 
and whether the veteran's symptoms are related to the in-
service stressor) simply is not necessary.  The claim on 
appeal must be denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim of entitlement to service connection for 
hypertension is denied.

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

